Citation Nr: 1140097	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  08-15 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Counsel





INTRODUCTION

The Veteran served on active duty from October 1972 to April 1978 and from September 2001 to September 2003.  He also service in the Air Force Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied the above claims.

The issue of service connection for a left shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is no competent evidence of record showing that the Veteran currently has bilateral hearing loss for VA disability purposes.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Assist and Notify

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R.  3.159(b).  The notice requirements were accomplished in September 2006 letter, which were provided before the adjudication of the Veteran's claim.

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the present claim has been obtained.  The Veteran's service and VA treatment records have been obtained and he has been provided an appropriate VA examination in connection with his claim.  What is more, the Veteran has not indicated there are any additional records that VA should seek to obtain on his behalf, to include private medical records.  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

Service connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

Certain chronic diseases, such as organic disease of the nervous system (to include sensorineural hearing loss), when manifest to a compensable degree within a prescribed period after service (one year for hearing loss) shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. §§ 3.307, 3.309.  Notwithstanding such presumption, service connection also may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  See also Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).  

The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60. 

After a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral hearing loss.

In this case, the evidence of record shows that the Veteran does not currently have hearing loss as defined by 38 C.F.R. § 3.385.  The Board notes that the Veteran did have noise exposure during service as reflected by duties as a tactical aircraft superintendent.  However, although the Veteran did have some hearing loss at separation from both periods of service, audiological testing was within normal limits according to 38 C.F.R. § 3.385.  In addition, post-service treatment records and the March 2007 VA examination also show that the Veteran's hearing was within normal limits according to VA standards in both ears.  In fact, during the March 2007 examination, the Veteran was diagnosed as having hearing normal hearing in the left ear and normal hearing in the right ear to 4000 Hertz sloping to mild sensorineural hearing loss at 6000 Hertz and rising to normal limits at 8000 Hertz.  In the absence of a current disability, there cannot be a grant of service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As there is no competent evidence showing a current bilateral hearing loss disability as defined by 38 C.F.R. § 3.385, the Veteran's claim for service connection for bilateral hearing loss must be denied.  


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

The Veteran has stated that his current limitation of function of his left shoulder began after an inservice left shoulder injury and he continued to have limitation of function since that time.  See letter from the Veteran dated May 2008.  

Service treatment records document an injury to the left shoulder in January 1978 when the Veteran was tackled during a football game.  The injury resulted in limitation of motion.  The Veteran was diagnosed as having a soft tissue injury of the left shoulder.  In February 1978, it was noted that the Veteran may have a little cuff tear.  On separation examination for his first period of service dated March 1978, the Veteran's physical condition, including upper extremities, was reported as normal.  Although the Veteran indicated on the reports of medical history dated March 1978 and June 1978 that he did have a painful or "trick" shoulder, during subsequent periodic examinations the Veteran indicated that he did not have a painful or "trick" shoulder.  See reports of medical history dated June 1979, April 1980, February 1981, July 1985, and March 1993.  The first report of a left shoulder disability after June 1978 was a July 2003 report of medical assessment during the Veteran's second period of service.  The Veteran should be given an opportunity to explain the lapse of time of treatment for his left shoulder between the June 1978 report of medical history and the July 2003 report of medical assessment.  In addition, he should also reconcile the discrepancy between his assertion that he had limitation of function of the left shoulder since service and the reports of medical history in which he indicated that he did not have a painful or "trick" shoulder.

In addition, the Board finds that a VA examination is necessary in this case.  Post-service treatment records show that the Veteran had a magnetic resonance imaging (MRI) in May 2005 that revealed a left acromioclavicular (AC) joint overgrowth with supraspinatus muscle impingement, left shoulder joint effusion, and mild thickening of the distal rotator cuff with possible tendonitis versus partial tear.  The Veteran was afforded a VA examination in March 2007.  The assessment of the left shoulder was added as an addendum as it was inadvertently left off the prior examination.  The examiner reviewed the Veteran's reported in-service injury and his current complaints associated with his left shoulder.  Following a physical examination and a x-ray, the Veteran was diagnosed as having a left shoulder condition and status-post separation over 30 years ago with very minor restrictions.  The examiner opined that the x-ray study revealed natural and normal aging changes that were more likely than not unrelated to service.  

Another examination is necessary in this case as the examiner failed to provide any rationale for the conclusion reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning.  Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to a doctor's opinion").  In addition, the diagnoses provided were vague and the opinion was somewhat confusing as it seemed to only address the disability found in the x-rays and not the restrictions revealed during the physical examination.  Finally, there is no indication that the examiner reviewed the claims file in relation to the Veteran's left shoulder disability as there was no mention of the May 2005 MRI or the abnormalities revealed in the MRI report.  Therefore, another examination is necessary for a determination on the merits of the claim.  See 38 C.F.R. § 3.159 (c)(4); Barr, 21 Vet. App. 303.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge, and/or were contemporaneously informed his in-service and post-service left shoulder disability.  He should also be notified that he may submit a statement reconciling his reports of medical history in which he indicated that he did not have a painful or "trick" shoulder with the July 2008 letter stating that he had limitations with his left shoulder since service and explaining the lack of treatment for many years after separation from his first period of service.  The Veteran should be provided a reasonable amount of time to submit this lay evidence.

2.  Then after associating any pertinent, outstanding records with the claims folder, afford the Veteran an appropriate VA examination to determine the nature and etiology of the claimed left shoulder disability.  The claims folder must be made available and reviewed by the examiner.  All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims file, the Veteran's competent lay report regarding the onset and chornicity of his left shoulder symptoms and the clinical findings of the examination, the examiner is requested to provide diagnoses corresponding to the claimed left shoulder disability.  In doing so, the examiner must note the Veteran's in-service left shoulder injury and post-service May 2005 MRI.  If no chronic disorders corresponding to this claimed condition are present, the examiner should so state.  For each diagnosed disorder, the examiner must opine whether it is at least as likely as not that the disorder is etiologically related to or had its onset in service, or is otherwise related to the Veteran's service, to include his inservice January 1978 left shoulder injury.  A complete rationale should be given for all opinions and conclusions expressed in a legible report.

3.  Then readjudicate the appeal.  If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


